Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered March 18, 2005, convicting defendant, after a nonjury trial, of grand larceny in the third degree, and sentencing her to a conditional discharge, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). There is no merit to defendant’s assertion that the court misapprehended the purpose and significance of certain defense exhibits. Concur—Buckley, P.J., Mazzarelli, Andrias, Sullivan and Sweeny, JJ.